IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-60873
                         Conference Calendar



CHARLIE TAYLOR,

                                          Plaintiff-Appellant,

versus

BETTY FOSTER; WALTER BOOKER; W.L. HOLMAN,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:00-CV-168-P
                      --------------------
                         April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Charlie Taylor, Mississippi prisoner # R6798, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

Taylor’s notice of appeal was filed more than thirty days after

the district court entered its first judgment of dismissal and

more than thirty days following the denial of Taylor’s first

motion for reconsideration.   It was, therefore, untimely and we

are without jurisdiction to entertain the appeal.       See FED. R.

APP. P. 4(a)(1)(A); Robbins v. Maggio, 750 F.2d 405, 408 (5th

Cir. 1985).    Taylor’s first post-judgment motion did not suspend

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60873
                                -2-

the time for filing the notice of appeal as it was filed more

than ten days following entry of judgment.   See FED. R. APP. P.

4(a)(4)(A); Hamilton Plaintiffs v. Williams Plaintiffs, 147 F.3d

367, 371 n.10 (5th Cir. 1998).

     Although Taylor filed a second motion for reconsideration to

which he attached additional evidence, it does not appear that

the notice of appeal references the denial of this motion.    Even

if the notice of appeal is construed as being from the second

motion, the district court did not abuse its discretion in

denying it.   The evidence shows that Taylor did not complete the

third step of the Administrative Remedy Program because he failed

to submit the required form; thus, he did not exhaust his

administrative remedies.

     For the foregoing reasons, we DISMISS the appeal for lack of

jurisdiction with respect to the underlying judgment and the

denial of the first motion for reconsideration.    We AFFIRM the

denial of the second motion for reconsideration.    We DENY as moot

Taylor’s request to obtain a copy of certain correspondence, his

motions to supplement the record, and his motion to obtain a copy

of the district court record.

     DISMISSED IN PART FOR LACK OF JURISDICTION; AFFIRMED IN

PART; MOTIONS DENIED AS MOOT.